         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           No. 6:20-cv-00813-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                      JURY TRIAL DEMANDED
               Plaintiff,

       v.

JUNIPER NETWORKS, INC.,

               Defendant.


                 BRAZOS’S ANSWER TO JUNIPER’S AMENDED COUNTERCLAIMS

       Plaintiff/Counterclaim-Defendant WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“Brazos”) hereby responds to the counterclaims in Defendant/Counterclaim-

Plaintiff Juniper Networks, Inc.’s (“Juniper”) First Amended Answer and Counterclaims

(Dkt. 39) (the “Counterclaims”) as follows:

       Brazos denies all allegations contained in headings preceding individually numbered

paragraphs of the Counterclaims. Brazos denies all allegations to the extent not expressly

admitted. Brazos hereby responds to the individually numbered paragraphs of the Counterclaims

as follows:

                                           THE PARTIES

       1.      On information and belief, Brazos admits that Juniper is a corporation organized

under the laws of Delaware. Brazos lacks knowledge or information sufficient to form a belief as

to the truth or falsity of the remaining allegations of this paragraph, and therefore denies them.

       2.      Brazos admits that it is a limited liability company formed under the laws of the

State of Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco,

Texas 76701.
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 2 of 11




                                    JURISDICTION AND VENUE

       3.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that

Juniper’s counterclaims purport to arise under the patent laws of the United States, 35 U.S.C. § 1

et seq., and the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. Brazos admits that

this Court has subject matter jurisdiction over Juniper’s Counterclaims under 28 U.S.C. §§ 1331,

1338, 2201, and 2202. Brazos admits that an actual controversy exists under the Declaratory

Judgment Act because Brazos alleges that Juniper has infringed and is infringing U.S. Patent

No. 7,483,998 (“the ’998 Patent”), and Juniper denies those allegations. Brazos denies any

remaining allegations of this paragraph.

       4.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that this

Court has personal jurisdiction over Brazos with respect to the Counterclaims. Brazos denies any

remaining allegations of this paragraph.

       5.       The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that, for

purposes of the Counterclaims, venue is proper in this district. Brazos denies any remaining

allegations of this paragraph.

                        COUNT 1: DECLARATION OF NON-INFRINGEMENT
                                OF U.S. PATENT NO. 7,483,998

       6.      Brazos repeats and realleges its responses to the preceding paragraphs with the

same force and effect as if fully restated herein.

       7.      Brazos admits that on September 4, 2020, it filed a Complaint alleging patent

infringement claims against Juniper.



                                                     2
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 3 of 11




       8.      Brazos admits that its Complaint alleges that Juniper infringes at least Claim 17 of

the ’998 Patent. Brazos denies the remaining allegations contained of this paragraph.

       9.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that an

actual, continuing, and justiciable controversy exists between Juniper and Brazos as to Juniper’s

infringement of claims of the ’998 Patent. Brazos denies the remaining allegations of this

paragraph.

       10.     This paragraph does not state a contention to which a response is required. To the

extent a response is nonetheless deemed to be required, Brazos denies that Juniper is entitled to a

judicial determination and declaration that Juniper does not and has not infringed, contributed to

the infringement of, or induced infringement of any claim of the ’998 Patent either literally or

under the doctrine of equivalents, willfully, or in any other manner.

                             COUNT 2: DECLARATION OF INVALIDITY
                                OF U.S. PATENT NO. 7,483,998

       11.     Brazos repeats and alleges its responses to the preceding paragraphs with the

same force and effect as if fully restated herein.

       12.     The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos denies the

allegations of this paragraph.

       13.     Brazos denies the allegations of this paragraph.

       14.     This paragraph does not state a contention to which a response is required. To the

extent a response is nonetheless deemed to be required, Brazos denies that Juniper is entitled to a

judicial determination and declaration that the claims of the ’998 Patent are invalid.




                                                     3
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 4 of 11




                       COUNT 3: DECLARATION OF UNENFORCEABILITY
                OF U.S. PATENT NO. 7,483,998 DUE TO INEQUITABLE CONDUCT

       15.     Brazos repeats and alleges its responses to the preceding paragraphs with the

same force and effect as if fully restated herein.

       16.     Brazos admits that the Abstract of the ’998 Patent recites, in part, “A cluster

router architecture and methods for performing distributed routing are presented. The cluster

router architecture includes off-the shelf Personal Computer (PC) hardware-based router cluster

notes interconnected in an intra-connection network in multiple dimensions.” Brazos denies the

remaining allegations of this paragraph.

       17.     Brazos denies the allegations of this paragraph.

       18.     Brazos denies the allegations of this paragraph.

       19.     Brazos admits that the application for U.S. Patent No. 7,436,775 (“the ’775

Patent”) was filed on July 24, 2003, that the ’775 Patent names two inventors: John Lawrence

Jordan and Peter Rabinovitch. Brazos also admits that Peter Rabinovitch is the sole named

inventor of the ’998 Patent; that the application for the ’775 Patent was prosecuted, at least in

part, by Mr. Jim Zegeer of the Law Office of Jim Zegeer and Bacon & Thomas, PLLC; that the

application for the ’998 Patent was prosecuted, at least in part, by Mr. Jim Zegeer of the Law

Office of Jim Zegeer and Mr. Benjamin E. Urcia of Bacon & Thomas, PLLC; that the

application for the ’775 Patent was assigned to Assistant Examiner Mark A. Mais; that the

application for the ’998 Patent was assigned to Assistant Examiner Melvin H. Pollack; that the

’775 Patent does not state that it is related to the ’998 Patent; that the ’998 Patent does not state

that it is related to the ’775 Patent; and that no events from the prosecution of the application for

the ’775 Patent were disclosed to the Patent Office during the prosecution of the application for

the ’998 Patent. Brazos denies that the applications for the ’775 Patent and the ’998 Patent were



                                                     4
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 5 of 11




signed by in-house counsel John Granchelli. Brazos lacks sufficient information to form a belief

as to what the attorneys prosecuting the applications for the ’775 Patent and for the ’998 Patent

were aware of and/or knew, and on that basis denies any allegations regarding the awareness

and/or knowledge of the attorneys prosecuting the applications. Brazos denies any remaining

allegations of this paragraph.

       20.        Brazos admits that during the prosecution of the application for the ’775 Patent,

the Patent Office issued rejections of claims based on U.S. Patent No. 6,101,181 (“Passint”).

Brazos denies that claim 12 of the application for the ’775 Patent “is nearly identical” to issued

claim 17 of the ’998 Patent. Brazos denies any remaining allegations of this paragraph.

       21.        Brazos admits the non-final office action mailed on May 9, 2007 in the

application for the ’775 Patent included a rejection of claims 1-23 under 35 U.S.C. § 102(b) as

being anticipated by Passint. The allegation that “In doing so, the examiner found that the

‘external link’ claim limitation was disclosed by Passint” is not sufficiently specific for Brazos to

form a belief as to its truth, and on that basis, Brazos denies this allegation. Brazos admits that

the non-final office action mailed on May 9, 2007 in the application for the ’775 Patent stated

that “Passint et al., discloses … (b) at least one cluster router external link connected thereto, the

at least one external link enabling exchange of packets between external communications

network nodes and the cluster router [each router has numerous input/output ports for

receiving/sending messages, col. 3, lines 50–54].” Brazos denies any remaining allegations of

this paragraph.

       22.        Brazos admits that Passint states, in part, “a method and a multiprocessor

computer system inputting a plurality of processing elements,” “[t]he nodes are interconnected

by a scalable interconnect network 28, which permits multiprocessor computer systems 20 to be




                                                   5
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 6 of 11




scalable from desk side systems to very large supercomputer configurations,” “[r]outers route

messages between processing element nodes on the physical communications links,” “[e]ach

router includes input ports for receiving messages, output ports for sending messages from the

router, two types of virtual channels, a lookup table associated with the input port having a

lookup table virtual channel number, and a virtual channel assignment mechanism,” and “[a]n

example two dimensional (2D) hypercube topology multiprocessor system is modeled in FIG. 4.

In FIG. 4, four router chips 50 are employed and are numbered 0 through 3. There are two

processor ports from each router, such as those labeled PP from router 0, to couple each router to

two nodes to create a double bristled topology.” Brazos denies any remaining allegations of this

paragraph.

       23.     Brazos admits that in an Amendment filed on August 7, 2008 in the application

for the ’775 Patent, which responded to the non-final office action mailed May 9, 2007 in the

application for the ’775 Patent, the applicants cancelled pending claims 1–23 and amended the

application to add new claims 24–44. Brazos admits that the final office action mailed November

29, 2007 in the application for the ’775 patent included rejections of pending claims 22–44 under

35 U.S.C. § 102(b) based on Passint. Brazos admits that the final office action mailed November

29, 2007 in the application for the ’775 Patent stated, in part, “Passint et al. discloses … a

plurality of externa links for enabling said cluster-based router to exchange traffic with a

plurality of nodes of said packet-switched communication network [each router has numerous

input/output ports for receiving/sending messages, col. 3, lines 50–54].” Brazos denies any

remaining allegations of this paragraph.

       24.     Brazos admits that in an Amendment and Response filed on April 29, 2008 in the

application for the ’775 Patent, which responded to the final office action mailed November 29,




                                                  6
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 7 of 11




2007, the applicants included an annotated version of Figure 5 from Passint, which is included

with additional yellow highlighting below this paragraph of the Counterclaims and which labeled

portions of the figure with the term “external connections.” Brazos denies any remaining

allegations of this paragraph.

       25.     Brazos admits that in an Amendment and Response filed on April 29, 2008 in the

application for the ’775 Patent, the applicants amended pending independent claims 24 and 39 to

recite, in part, “said configuration having n dimensions, said clusters nodes being interconnected

by said internal links in such a way that each of said cluster nodes is connected to two other

cluster nodes in each of said dimensions, each of said cluster nodes thereby being connected to

2*n said internal links.” Brazos admits that in a Notice of Allowance mailed June 11, 2008 in the

application for the ’775 Patent, the Patent Office found pending claims 22–44 to be allowable.

Brazos denies any remaining allegations of this paragraph.

       26.     Brazos denies the allegations of this paragraph.

       27.     Brazos admits that in a non-final office action mailed August 1, 2007 and a final

office action mailed April 7, 2008, claims of the application for the ’998 Patent were rejected

based, in part, on U.S. Patent No. 7,146,421 (“Syvanne”). Brazos admits that in an Amendment

and Response filed July 7, 2008 in the application for the ’998 Patent, which responded to the

final office action mailed April 7, 2008, the applicants stated, in part, “the Syvanne patent does

not disclose or suggest that: … each of the router cluster nodes have external links in addition to

the internal links between cluster nodes, as recited in original claim 1 and amended claims 17

and 26 (it is the inclusion of external links in each router that provides true scalability—which

feature is not suggested by Syvanne)” (emphasis in original) and amended pending independent

claims 17 and 26, in part, as follows:




                                                 7
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 8 of 11




               17. (CURRENTLY AMENDED)                 A router cluster node of a
               plurality of router cluster nodes interconnected in a cluster router,
               each router cluster node comprising:

                   …

                   b. at least one cluster router external link connected thereto to
                      each of the cluster router nodes interconnected in the
                      cluster router, the at least one external link enabling
                      exchange of packets between external communications
                      network nodes external to said cluster router and the cluster
                      router;

                   …

               wherein the equivalency between inclusion of said at least one
               external link in each of the router cluster nodes in the cluster router
               providing provides a scalable router.

               …

               26. (CURRENTLY AMENDED)                A router-cluster-node-centric
               configuration enabling the provision of a distributed packet routing
               response in a cluster router having a plurality of router cluster
               nodes, each including at least one external link enabling packet
               exchange with communication network nodes external to said
               cluster router, ….

Brazos admits that in a Notice of Allowance mailed September 25, 2008 in the application for

the ’998 Patent, pending claims 1–19m, 21–26, and 28–36 were found to be allowable, stating, in

part, “[i]n particular, the usage of external links and scalable routers is novel and non-obvious.”

Brazos denies any remaining allegations of this paragraph.

       28.     Brazos denies the allegations of this paragraph.

       29.     Brazos denies the allegations of this paragraph.

       30.     Brazos denies the allegations of this paragraph.

       31.     Brazos denies the allegations of this paragraph.

       32.     Brazos admits that it contends that the ’998 Patent is valid and enforceable.




                                                  8
         Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 9 of 11




       33.     The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Brazos admits that a

valid and justiciable controversy has arisen and exists between Juniper and Brazos. Brazos

denies the remaining allegations of this paragraph.

       34.     This paragraph does not state a contention to which a response is required. To the

extent a response is nonetheless deemed to be required, Brazos denies that Juniper is entitled to a

judicial determination and declaration that the claims of the ’998 Patent are invalid and not

enforceable.

                                      REQUEST FOR RELIEF

       The paragraphs under the “Request for Relief” heading set forth the statement of relief

requested by Juniper, to which no response is required. To the extent a response is nonetheless

deemed to be required, Brazos denies that Juniper is entitled to any relief in any form whatsoever

from Brazos and specifically denies that Juniper is entitled to any of the relief sought in

Paragraphs A–H of Juniper’s Request for Relief.

       Brazos respectfully requests that the Court enter judgment:

       (a)     dismissing the Counterclaims in their entirety;

       (b)     awarding Brazos its reasonable attorney fees and costs in defending this action;

               and

       (c)     granting Brazos such other and further relief as the Court deems just and proper.

                                BRAZOS’S ADDITIONAL DEFENSES

       As further answer and as additional defenses, but without assuming any burden that it

would not otherwise have or admitting that it bears the burden of proof with respect to any of the

following, Brazos asserts the following defenses and affirmative defenses as follows. Brazos




                                                  9
        Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 10 of 11




reserves all rights to allege additional defenses, including defenses that become known during

the course of discovery.

                                  AFFIRMATIVE DEFENSE ONE

       Juniper’s Counterclaims fail to state a claim upon which relief can be granted.

                                RESERVATION OF ALL DEFENSES

       Brazos alleges that it may have other separate and additional defenses of which it is not

presently aware and hereby reserves the right to raise such defenses by amendment of this

Answer to Juniper’s Counterclaims, including to conform to proof at trial. Brazos therefore

reserves all defenses under the Federal Rules of Civil Procedure, including Rule 8(c), the Patent

Laws of the United States and any other and additional defenses, at law or in equity, that are now

or may become available or appear during, or as a result of, discovery proceedings in this action.

                                   DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38, Brazos demands a trial by jury of all issues from this

Answer to Juniper’s Counterclaims that are triable by a jury.

                                                 Respectfully submitted,

Dated: April 6, 2021                             /s/ Raymond W. Mort, III
                                                 Raymond W. Mort, III
                                                 Texas State Bar No. 00791308
                                                 raymort@austinlaw.com
                                                 THE MORT LAW FIRM, PLLC
                                                 100 Congress Avenue, Suite 2000
                                                 Austin, Texas 78701
                                                 tel/fax: (512) 677-6825

                                                 Alessandra C. Messing
                                                 New York State Bar No. 5040019
                                                 amessing@brownrudnick.com
                                                 Timothy J. Rousseau
                                                 New York State Bar No. 4698742
                                                 trousseau@brownrudnick.com
                                                 Yarelyn Mena
                                                 (pro hac vice)


                                                10
Case 6:20-cv-00813-ADA Document 41 Filed 04/06/21 Page 11 of 11




                               ymena@brownrudnick.com
                               BROWN RUDNICK LLP
                               7 Times Square
                               New York, New York 10036
                               telephone: (212) 209-4800
                               facsimile: (212) 209-4801

                               Edward J. Naughton
                               Massachusetts State Bar No. 600059
                               enaughton@brownrudnick.com
                               Rebecca MacDowell Lecaroz
                               (pro hac vice)
                               rlecaroz@brownrudnick.com
                               BROWN RUDNICK LLP
                               One Financial Center
                               Boston, Massachusetts 02111
                               telephone: (617) 856-8200
                               facsimile: (617) 856-8201

                               David M. Stein
                               Texas State Bar No. 797494
                               dstein@brownrudnick.com
                               Sarah G. Hartman
                               California State Bar No. 281751
                               shartman@brownrudnick.com
                               BROWN RUDNICK LLP
                               2211 Michelson Drive, 7th Floor
                               Irvine, California 92612
                               telephone: (949) 752-7100
                               facsimile: (949) 252-1514

                               Counsel for Plaintiff
                               WSOU Investments, LLC d/b/a
                               Brazos Licensing and Development




                              11
